Citation Nr: 0303963	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-20 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to January 
1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied an application 
to reopen a claim for service connection for sinusitis. 

The veteran has filed a claim for increased ratings for 
pseudfolliculitis barbae and postoperative status bilateral 
hallux valgus and pes planus.  These issues will be discussed 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  Service connection for sinusitis was denied by the RO in 
a May 1995 rating action.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

2.  The evidence received since the May 1995 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Sinusitis is of service origin.



CONCLUSIONS OF LAW

1.  The May 1995 decision of the RO, which denied service 
connection for chronic sinusitis, is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  The additional evidence submitted subsequent to the May 
1995 decision of the RO, which denied service connection for 
chronic sinusitis, is new and material and the claim for 
service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2002).

3.  Sinusitis was incurred during active duty.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims.  The regulatory changes for 3.156(a) (new and 
material claims) and second sentence of 3.159(c) apply to 
claims filed on or after August 29, 2001 and are not 
applicable in the present case.

In this regard, the record shows that the veteran was 
informed of the requirements necessary to establish his claim 
in the statement of the case.  Also, all necessary evidence 
has been obtained.  In view of the grant of the benefit 
sought, the Board finds that the requirements of the VCAA 
have been met.  

Evidence of record at the time of the May 1995 RO decision 
included the service medical records that show that the 
veteran was treated at the dispensary in June 1981 for 
itching eyes and sinus headaches.  The assessment was sinus 
congestion.  Medication was prescribed.  He was seen in 
December 1981 for a stuffy nose and headaches, which had been 
present for one week.  He had been taking Actifed with good 
results.  An examination showed sinus congestion.  On 
examination for separation from service, his sinuses were 
clinically evaluated as normal.  

Also of record were VA outpatient treatment records that 
showed complaints of sinus congestion in March 1985.  X-ray 
studies performed at that time showed no changes suggestive 
of acute sinusitis.  Reports of VA hospitalizations, dated in 
1986 and 1988 were negative for sinus complaints and the 
findings of a March 1995 VA compensation examination were 
that there was no evidence of acute or chronic sinus disease.  
X-rays taken at that time showed ethmoid and bilateral 
maxillary sinusitis.  The physician who conducted the 
physical examination specifically noted that he disagreed 
with the interpretation of the radiologist and that the 
sinuses were normal.  

In May 1995 the RO denied service connection for sinusitus.  
At that time the RO determined that the veteran did not have 
a chronic sinus condition diagnosed.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision which is now final.  38 U.S.C.A. 
§ 7105.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed. Justus v. 
Principi, 3 Vet.App. 510, 512-513 (1992).

Evidence submitted in connection with the veteran's 
application to reopen his claim includes VA treatment records 
that show treatment for a sinus condition in 1989, 1991 and 
1995.  He also testified at a hearing before the undersigned 
member of the Board sitting at the RO in March 2002.  Also of 
record is a VA examination report dated in November 2002.  At 
that time the examiner indicated that all records were 
reviewed and the veteran's clinical history was recorded.  

At the time of the examination the veteran stated that he 
went on sick call for sinus problems in 1981 and medication 
was prescribed.  He had problems with his sinuses 
particularly from 1981 to 1983.  In 1985 his sinusitis 
worsened.  He continued to have sinusitis consistently as it 
related to the weather.  It was worse from March to October.  

Following the examination the diagnoses were allergic 
rhinitis with acute episodes of sinusitis and chronic 
sinusitis.  The examiner rendered an opinion that it was as 
likely as not that the sinusitis was related to conditions 
noted in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

To summarize, lay statements testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In this regard the evidence received since the May 1995 RO 
decision includes medical evidence which confirms the 
presence of chronic sinusitis.  Also received was an opinion 
from a VA physician dated in November 2002 which relates for 
the first time the current sinusitis to his military service.  
Accordingly, the Board finds that this evidence is new and 
material and the claim is reopened.

The claim having been reopened the Board will base the 
current decision on de novo review of the record.  In this 
regard the service medical record show that the veteran was 
treated on two occasions for upper respiratory complaints for 
which he took medication.  He has stated that he was bothered 
by sinus problems since that time.  In November 2002 a VA 
examiner after reviewing the record related the chronic 
sinusitis to the veteran's military service.  The Board 
concurs.  


ORDER

New and material evidence having been submitted the claim for 
service connection for sinusitis is reopened.  

Entitlement to service connection for sinusitis is granted.



REMAND

In January 2002 the RO denied claims for increased ratings 
for pseudfolliculitis barbae and postoperative status 
bilateral hallux valgus and pes planus.  In December 2002, 
while the case was pending at the Board on another issue, the 
veteran submitted documents, which the Board construes to be 
a notice of disagreement regarding the January 2002 decision.  
Thus, a statement of the case is required. Manlincon v. West, 
12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO is requested to furnish the veteran and his 
representative a statement of the case concerning the issues 
of increased ratings for pseudfolliculitis barbae and 
postoperative status bilateral hallux valgus and pes planus.  
The RO is to inform the veteran of the requirements necessary 
to perfect his appeal.  These issues are not before the Board 
until a timely appeal has been submitted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

